UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 26, 2007 LYONDELL CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-10145 (Commission File Number) 95-4160558 (I.R.S. Employer Identification No.) 1221 McKinney Street, Suite 700, Houston, Texas (Address of principal executive offices) 77010 (Zip Code) (713) 652-7200 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 26, 2007, Lyondell Chemical Company (the “Company”) issued a press release announcing its results for its second quarter of 2007, which is furnished herewith as Exhibit 99.1 and incorporated by reference into this Item 2.02. The Company will host a conference call on July 26, 2007 at 11:30 a.m. Eastern Time to discuss its results.The prepared remarks will be broadcast live on the Company’s web site at www.lyondell.com/earnings.A replay of the prepared remarks will be available on the Company’s web site at www.lyondell.com/earnings at 2:30 p.m. Eastern Time on July 26, 2007.Reconciliations of non-GAAP financial measures to GAAP financial measures, together with any other applicable disclosures, including the earnings release, will be available at 11:30 a.m. Eastern Time on July26, 2007 at www.lyondell.com/earnings. Item 9.01Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LYONDELL CHEMICAL COMPANY By:/s/ Kerry A. Galvin Name: Kerry A. Galvin Title:Senior Vice President and General Counsel Date:July 26, 2007 INDEX TO EXHIBITS Exhibit NumberDescription 99.1 Press Release
